Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Brenda J. Motley, DATE: March 21, 1996
Petitioner,

Docket No. C-95-157
Decision No. CR414

-v-

The Inspector General.

DECISION

By letter dated June 16, 1995, Brenda J. Motley, the
Petitioner herein, was notified by the Inspector General
(I.G.), of the United States Department of Health & Human
Services (HHS), that it had been decided to exclude her
for a period of five years from participation in the
Medicare, Medicaid, Maternal and Child Health Services
Block Grant and Block Grants to States for Social
Services programs.' The I.G. asserted that an exclusion
of at least five years is mandatory under sections
1128(a)(1) and 1128(c) (3)(B) of the Social Security Act
(Act) because Petitioner had been convicted of a criminal
offense related to the delivery of an item or service
under Medicaid.

Petitioner filed a timely request for review of the
I.G.'s action. On August 21, 1995, I held a prehearing
conference in this case. During the conference, the
parties agreed to proceed by filing briefs supported by
documentary evidence.

Thereafter, the I.G. filed a brief and eight exhibits. I
identify these exhibits as I.G. Ex. 1 through 8.
Petitioner filed a response brief. The I.G. filed a
reply. Since Petitioner has not objected to the exhibits

' Unless the context indicates otherwise, I refer
to all programs from which Petitioner has been excluded,
other than Medicare, as "Medicaid."
2

offered by the I.G., I admit I.G. Ex. 1 through 8 into
evidence.

I have considered the parties' arguments, supporting
exhibits, and the applicable law. I conclude that there
are no material factual issues in dispute (i.e., the only
matter to be decided is the legal significance of the
undisputed facts). I conclude also that Petitioner is
subject to the minimum mandatory exclusion provisions of
sections 1128(a)(1) and 1128(c)(3)(B) of the Act, and I
affirm the I.G.'s determination to exclude Petitioner
from participation in Medicare and Medicaid for a period
of five years.

APPLICABLE LAW

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least
five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW (FFCLs)

1. During the period relevant herein, Petitioner was
employed as a Lead Community Living Specialist at Tresco,
Inc. (Tresco). I.G. Ex. 1.

2. Tresco is a Medicaid provider of "Developmental
Disabilities (DD) Home and Community-Based Waiver
Services," including supervised living, assisted living,
supported living, day habilitation, individual and group
supported employment, personal and social support,
behavior therapy, behavior implementation, and personal
care. As part of its program, Tresco provides oversight
and management of funds belonging to Medicaid recipients.
I.G. Ex. 8; Petitioner's Response Brief at 5.

3. As part of her duties as a Lead Community Living

Specialist, Petitioner was responsible for the funds

belonging to disabled Medicaid recipients assigned to
her. Petitioner's Response Brief at 5.

4. Based on results of an investigation conducted by the
Medicaid Fraud Division of the New Mexico Office of the
Attorney General, the Attorney General filed a criminal
complaint on November 2, 1995 in the Magistrate Court,
Dona Ana County, New Mexico charging Petitioner with the
felony offense of "Exploitation of a Resident's Property
3

in excess of two hundred fifty dollars ($250) but not
More than two thousand five hundred dollars ($2500)"
(exploitation of a resident's property). The complaint
alleges that Petitioner, while employed as a Lead
Community Living Specialist for Tresco, knowingly and
intentionally took at least $300 belonging to J.M.,’ a
disabled individual to whom Tresco provided services, and
converted J.M.'s money to her own use. I.G. Ex. 1, I.G.
Ex. 2.

5. On December 1, 1994, Petitioner entered into a plea
agreement with the State of New Mexico in which she
agreed to plead guilty to the misdemeanor offense
“attempt to commit felony," by attempting to commit the
offense of exploitation of a resident's property. I.G.
Ex. 3.

6. On December 1, 1994, the State Attorney General
entered a Nolle Prosequi to the charge of exploitation of
a resident's property and filed a criminal information
charging that Petitioner "attempted to commit a felony,"
by attempting to commit the offense of exploitation of a
resident's property. The information alleges that
Petitioner, while employed as a Lead Community Specialist
for Tresco, knowingly and intentionally attempted to take
at least $300 belonging to J.M., a disabled individual to
whom Tresco provided services, and attempted to convert
J.M.'s money to her own use. I.G. Ex. 4, I.G. Ex. 5.

7. Pursuant to the plea agreement, on December 1, 1994,
Petitioner pled guilty to attempting to commit the
offense of exploitation of a resident's property. Based
on its acceptance of Petitioner's plea, the court imposed
a suspended sentence, ordered her to pay restitution, and
required her to pay a fine or to perform community
service. P. EX. 6.

8. At the time of the offense for which Petitioner was
convicted, J.M. was a Medicaid recipient. Petitioner's
Brief at 2; see I.G. Ex. 7.

9. The Secretary of HHS has delegated to the I.G. the
authority to determine and impose exclusions pursuant to
section 1128 of the Act. 48 Fed. Reg. 21662.

10. Petitioner's guilty plea, and the court's acceptance
of that plea, constitutes a conviction within the meaning
of sections 1128(a)(1) and 1128(i) of the Act.

2? I do not disclose the name of this individual, so
as to respect his privacy.
4

11. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid, within the meaning of section 1128(a)(1) of the
Act. FFCLs 1 - 8.

12. A defendant in a criminal proceeding does not have
to be advised of all the possible consequences which may
flow from a guilty plea, such as temporarily being barred
from receiving government reimbursement for professional
services.

13 The I.G. properly excluded Petitioner from
participation in Medicare and Medicaid for a period of
five years pursuant to sections 1128(a)(1) and
1128(c)(3)(B) of the Act.

14. Neither the I.G. nor an administrative law judge has
the authority to reduce a five-year minimum exclusion
mandated by sections 1128(a)(1) and 1128(c) (3) (B) of the
Act.

IScuU fe)

There are no disputed material facts in this case. The
record establishes that Petitioner was convicted of a
criminal offense related to the delivery of an item or
service under Medicaid, within the meaning of section
1128(a)(1) of the Act. For this reason, Petitioner's
five-year exclusion is required as a matter of law.

The first requirement that must be satisfied in order to
establish that the I.G. had the authority to exclude
Petitioner under section 1128(a)(1) of the Act is that
Petitioner must have been convicted of a criminal
offense. In this case, it is undisputed that Petitioner
was convicted of a criminal offense within the meaning of
the applicable provision of section 1128 of the Act.

Section 1128(i) of the Act defines the term "convicted of
a criminal offense" to include those circumstances in
which a plea of guilty by an individual has been accepted
by a federal, State, or local court. Act, section
1128(i)(3). In the case at hand, the undisputed facts
establish that Petitioner pled guilty to attempting to
commit the offense of exploitation of a resident's
property. The court's acceptance of that plea is
demonstrated by the fact that it imposed a suspended
sentence, ordered Petitioner to pay restitution, and
required Petitioner to pay a fine or to perform community
service. FFCL 7. Therefore, I conclude that Petitioner
5

was convicted of a criminal offense within the meaning of
sections 1128(a)(1) and 1128(i) of the Act.

I further conclude that the second requirement of section
1128(a)(1) -- that the criminal offense leading to the
conviction must be related to the delivery of an item or
service under Medicare or Medicaid -- has also been met.
Petitioner disputes this, arguing in effect that the
criminal offense which formed the basis for her
conviction was not related to the delivery of an item or
service under Medicaid because funds were not stolen
directly from the Medicaid program. Instead, Petitioner
contends that the underlying criminal offense involves
the "alleged misuse of private funds." Petitioner's
Response Brief at 4.

Relevant case precedent establishes that section
1128(a)(1) encompasses far more than just the theft of
Medicare and Medicaid funds or frauds directed against
the programs. For example, in Jerry L. Edmonson, DAB
CR59 (1989), the petitioner, who was a nursing home
administrator, was convicted of the offense of
misapplying funds that he had held in a fiduciary
capacity for a Medicaid recipient. The administrative
law judge in Edmonson found that the protection of
Medicaid recipients' funds is an integral element of the
Medicaid services delivered by nursing facilities. Since
the petitioner in Edmonson had been convicted of a
criminal offense affecting an integral element of
Medicaid services, the administrative law judge reasoned
that the petitioner's offense was related to the delivery
of Medicaid services within the meaning of section
1128(a)(1) of the Act.

In the case at hand, the record establishes that
Petitioner's employer, Tresco, provided Medicaid services
to individuals with developmental disabilities. The
essential elements of Petitioner's criminal offense,
which was admitted by Petitioner when she pled guilty,
are that Petitioner, in the course of performing her
duties as a Lead Community Specialist, knowingly
attempted to take money belonging to J.M., a disabled
person to whom Tresco provided services, and attempted to
convert J.M.'s money to her own use.

Petitioner admits that at the time of the criminal
offense, J.M. was a Medicaid recipient. In addition,
Petitioner does not dispute that one of the services
Tresco provided to Medicaid recipients was the oversight
and management of their personal funds. Petitioner does
not dispute that as part of her duties as a Lead
Community Living Specialist, she was responsible for the
6

personal funds of disabled Medicaid recipients assigned
to her.

I conclude that, in the present case, as in Edmonson, the
protection of personal funds belonging to Medicaid
recipients is an integral element of the Medicaid
services delivered by Tresco. As a Lead Community Living
Specialist employed by Tresco, Petitioner had a duty, as
part of the services she provided, to protect those
funds. Petitioner's criminal acts interfered with J.M.'s
expectation that he could depend on Tresco to protect his
personal funds. I conclude that Petitioner's criminal
offense related to the delivery of Medicaid services
provided by Tresco. In this case, as in Edmonson,
Petitioner's criminal offense had a direct impact on
Medicaid's integrity and it justifies an exclusion under
section 1128(a)(1) of the Act. More recently, I reached
this same conclusion in Roberta E. Miller, DAB CR367
(1995).

Petitioner attempts to minimize her culpability by
arguing that she was only an employee of Tresco.
Instead, Petitioner attempts to shift the blame for her
misconduct to her employer, Tresco. Petitioner argues
that she was punished for "inept supervision" and that
she was forced "to suffer the consequences for [Tresco's]
failure to provide safeguards" for protecting funds
belonging to Medicaid recipients. Petitioner argues also
that her misconduct involved bookkeeping errors, rather
than the actual conversion of funds. Petitioner's
Response Brief at 4 - 6. These arguments are essentially
an attempt to collaterally attack her conviction on the
basis that she was innocent of any wrongdoing. It is
well settled that a hearing before an administrative law
judge to challenge the basis of an exclusion may not be
used to collaterally attack a State criminal conviction.
Richard G. Philips, D.P.M., DAB CR133 (1991). The
mandatory exclusion in this case arises from the fact of
the conviction, not its actual validity. It is the fact
of the conviction which triggers the exclusion.
Petitioner has recourse in the court system to rectify
errors; they will not be considered here.

Petitioner suggests that the I.G. could have proceeded
against her under the permissive exclusion portion of
section 1128(b) rather than the mandatory exclusion law.
However, it is well established that when a mandatory
exclusion is appropriate, it is irrelevant that a
petitioner's conduct might also satisfy the permissive
exclusion provisions of section 1128(b). Douglas Schram
R.Ph., DAB CR215 (1992), aff'd DAB 1372 (1992).

7

In addition, Petitioner challenges the exclusion on the
grounds that she entered a guilty plea based on
assurances by the office of the State Attorney General
that her plea to a misdemeanor offense would not affect
her employment. This argument is essentially the same as
an argument made by a petitioner in the Schram case. In
rejecting this argument, I cited U.S. v. Suter, 755 F.2d
523, 525 (7th Cir. 1985) for the proposition that a
defendant in a criminal proceeding does not have to be
advised of all the possible consequences which may flow
from a guilty plea, including temporarily being barred
from receiving government reimbursement for professional
services. Schram, DAB CR215, at 6.

CONCLUSION

Based on the law and the undisputed material facts in
this case, I conclude that the I.G. properly excluded
Petitioner from Medicare and Medicaid pursuant to section
1128(a)(1) of the Act. I further conclude that the five-
year minimum period of exclusion imposed and directed
against Petitioner is mandated by section 1128(c) (3) (B)
of the Act. Neither the I.G. nor an administrative law
judge is authorized to reduce a five-year mandatory
minimum exclusion.

The five-year exclusion is therefore sustained.

/s/

Joseph K. Riotto
Administrative Law Judge

